Citation Nr: 0928392	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-26 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for depression, 
including as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to an increased rating for diabetes mellitus 
with neuropathy, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the Veteran's claim for 
service connection for depression.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in May 2009.  A transcript of 
the hearing has been associated with the Veteran's claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claim for service connection for depression, 
including as secondary to his service-connected diabetes 
mellitus.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2009).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In his initial claim for VA benefits, the Veteran did not 
specify a theory of entitlement for his claimed depression, 
simply indicating that he sought service connection for the 
disorder.  The RO construed the claim as an argument for 
award of service connection on a direct basis.  In his 
October 2005 notice of disagreement, and again in the May 
2009 hearing before the undersigned Veterans Law Judge, 
however, the Veteran contended that his currently diagnosed 
depression is due to, or aggravated by, his service-connected 
diabetes mellitus.

As noted above, the VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify him 
what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).  The Board 
notes that the Veteran was provided with notice concerning 
his claim for direct service connection pursuant to the VCAA 
via the issuance of a May 2004 notice letter.  However, the 
RO has not provided the Veteran with notice of the legal 
criteria governing claims based on secondary service 
connection.  As the Veteran has stated a theory of 
entitlement to service connection for depression based on the 
disability having developed secondary to his service-
connected diabetes mellitus or been worsened thereby, the 
agency of original jurisdiction (AOJ) must, prior to re-
adjudication in accordance with this remand, issue the 
Veteran a supplemental notice letter that specifically 
addresses his claim for secondary service connection, to 
include notice of the issue of aggravation of a non-service-
connected disability by a service-connected disability.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

The record further indicates that the Veteran was awarded 
disability benefits from the Social Security Administration 
(SSA) in March 2009.  No such records are present in the 
claims file, however.  As records associated with the 
Veteran's SSA determination could be relevant to the claim on 
appeal, any available medical or other records associated 
with the Veteran's grant of SSA disability benefits should be 
obtained and associated with the Veteran's claims file.  The 
Board notes that once VA is put on notice that the Veteran 
has been awarded SSA benefits, VA has a duty to obtain the 
records associated with that decision.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

Review of the relevant evidence reflects that the Veteran's 
service treatment records are silent as to any complaints of 
or treatment for psychiatric disability.  Post-service 
evidence reflects that the Veteran was diagnosed with 
depression by a private treatment provider in August 1991 and 
has received treatment from both private and VA treatment 
providers since that date.  The Board notes in particular 
that the Veteran's treatment records from the Charlie Norwood 
VA Medical Center in Augusta, Georgia, document the Veteran's 
diagnosis with both depression and posttraumatic stress 
disorder, as well as his ongoing psychiatric treatment in the 
form of group and individual therapy.  The Board also notes 
that the Veteran's treating psychiatrist assigned a diagnosis 
of depression as of December 2006 and has suggested that the 
Veteran's depressive symptoms are linked to his time on 
active duty.  Similarly, the Veteran submitted a statement 
from his private physician in February 2007 stating that the 
Veteran's service-connected diabetes mellitus has exacerbated 
his depression.  

However, the Board also notes that on several occasions, the 
Veteran has been found not to have a diagnosis of depression.  
In that connection, the Board notes that at a December 2005 
psychiatric consultation, the Veteran denied most symptoms of 
depression and was not assigned a diagnosis of depression.  
Similarly, at a February 2008 VA psychiatric examination, the 
Veteran was found to have posttraumatic stress disorder but 
no other psychiatric disability.  

Service connection will be granted if it is shown that the 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2008).  Active military 
service includes active duty, or any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a) (2008).

Secondary service connection may be granted for disability 
that is proximately due to or the result of service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a non-service-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, as the evidence notes above, the Veteran has 
been diagnosed with depression by his treating VA 
psychiatrist and is undergoing treatment for the disability.  
There is also a suggestion in the record that this depression 
is linked to, variously, his time in service or his service-
connected diabetes mellitus.  However, the record also 
contains conflicting evidence from both VA treatment 
providers and the February 2008 VA examiner that the Veteran 
suffers from posttraumatic stress disorder but not 
depression.  It is thus not clear from the record what 
diagnosed psychiatric disability or disabilities the Veteran 
suffers from, or the etiology of any such disorder or 
disorders, including any relation to the Veteran's active 
duty or to his service-connected diabetes mellitus.  

In light of the above considerations, the Board concludes 
that the AOJ must arrange for the Veteran to undergo VA 
examination.  The examiner must conduct psychiatric 
examination of the Veteran and provide a diagnosis for any 
current psychiatric disabilities.  The examiner must include 
a well-reasoned medical opinion addressing the nature and 
etiology of any diagnosed depression or other psychiatric 
disorder and offer an opinion as to whether it is at least as 
likely as not (50 percent or greater likelihood) that the 
current diagnosis is related either to the Veteran's time in 
service or to his service-connected diabetes mellitus.  The 
examination must be based upon consideration of the Veteran's 
documented history and assertions through review of the 
claims file and a detailed history elicited from the Veteran, 
as well as careful consideration of any treatment or other 
records obtained pursuant to the development outlined herein.  
38 U.S.C.A. § 5103A.

With regard to the issue of entitlement to entitlement to an 
increased rating for his service-connected diabetes mellitus 
with neuropathy, currently evaluated as 20 percent disabling, 
the Board notes that the RO informed the Veteran via a 
February 2009 rating decision that it had denied this claim.  
In a March 2009 statement, the Veteran expressed disagreement 
with the denial of an increased rating.  The Board finds that 
the March 2009 statement represents a timely notice of 
disagreement.  See 38 C.F.R. § 20.201 (2008).  However, the 
RO has not issued a statement of the case on the issue, and 
as a result no appeal has been perfected.  The United States 
Court of Appeals for Veterans Claims has held that where a 
notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The agency of original jurisdiction 
(AOJ) must review the claims file and 
ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 are met.  This should include 
requesting that the Veteran provide 
sufficient information and, if 
necessary, authorization to enable the 
AOJ to obtain any additional pertinent 
evidence not currently of record 
pertaining to the claim on appeal.  
Such notice must specifically include 
the legal criteria governing claims for 
secondary service connection.  38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

2.  Any medical or other records relied 
upon by SSA in awarding or denying the 
Veteran benefits must be sought.  The 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2008) regarding requesting 
records from Federal facilities must be 
followed.  All records and/or responses 
received must be associated with the 
claims file.

3.  After associating with the claims 
file all available records and/or 
responses received pursuant to the 
above-requested development, the 
Veteran must be scheduled for VA 
psychiatric examination and advised 
that failure to report to any scheduled 
examination, without good cause, could 
result in a denial of his claims.  See 
38 C.F.R. § 3.655(b) (2008).  The 
entire claims file, including a copy of 
this remand and any records obtained, 
must be made available to and reviewed 
by the examiner designated to examine 
the Veteran.  The examination report 
must reflect consideration of the 
Veteran's documented medical history 
and assertions, as well as a detailed 
history elicited from the Veteran.  All 
appropriate tests and studies must be 
accomplished, and all clinical findings 
must be reported in detail.

Following a clinical evaluation of the 
Veteran and a thorough review of the 
claims file, including any records 
obtained pursuant to the development 
set forth in the preceding paragraphs, 
the examiner must provide a diagnosis 
for any current psychiatric 
disabilities.  The examiner must 
further provide a well-reasoned medical 
opinion as to whether it is at least as 
likely as not (i.e., there is at least 
a 50 percent probability) that any 
currently diagnosed depression or other 
psychiatric disability is traceable to 
the Veteran's time in military service.  
The examiner must further opine as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any diagnosed 
depression or other psychiatric 
disability has been caused or made 
worse by the Veteran's service-
connected diabetes mellitus.

4.  The AOJ must ensure that the 
requested examination and medical 
findings/conclusions answer the 
questions presented in this remand.  If 
the report is insufficient, it must be 
returned to the examiner for necessary 
corrective action, as appropriate.

5.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, the service-connection claim 
on appeal must be adjudicated in light 
of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative must be furnished a 
supplemental statement of the case 
(SSOC) and afforded the appropriate 
time period for response before the 
claims file is returned to the Board 
for further appellate consideration. 

6.  The Veteran and his representative 
must be sent a statement of the case on 
the issue of entitlement to an 
increased rating for his service-
connected diabetes mellitus with 
neuropathy, currently evaluated as 20 
percent disabling.  If, and only if, 
the Veteran perfects his appeal by 
submitting a timely and adequate 
substantive appeal, the increased-
rating claim should be returned to the 
Board.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

